554 So. 2d 1191 (1989)
Michael Raymond BARCLAY, Appellant,
v.
Sally Jean BARCLAY, Appellee.
No. 89-01298.
District Court of Appeal of Florida, Second District.
December 8, 1989.
Rehearing Denied January 10, 1990.
Steven T. Northcutt of Levine, Hirsch, Segall & Northcutt, P.A., Tampa, for appellant.
John W. Hoft, Jr. and Mark R. Wolfe, Tampa, for appellee.
PATTERSON, Judge.
This is an appeal from a nonfinal order awarding temporary alimony and child support to the wife in the pending dissolution of marriage action. We reverse.
The husband is a stockbroker whose income and life-style escalated dramatically in 1986. In 1987 and thereafter his income decreased as rapidly as it had risen. As of April 4, 1989, the date of the temporary support hearing, his 1989 gross earnings averaged $5,666 per month. He is obligated to pay $3,278 per month in various mortgage payments, including the marital home. His financial affidavit reflects a monthly deficit well in excess of $3,000. The wife has an employment history as a secretary earning $15,000 per year. She is presently unemployed by her own choosing.
The trial court awarded the wife temporary custody of the parties' fifteen-month-old child, use and occupancy of the marital home, and $2,500 per month in combined alimony and child support. She is not required to pay any of the marital obligations. *1192 In view of the husband's obvious inability to meet such an obligation, we hold that the award constitutes an abuse of discretion on the part of the trial court.
We reverse the temporary order dated April 11, 1989, and remand with instructions to redetermine the support obligation of the husband after further evidentiary proceedings. See Belcher v. Belcher, 271 So. 2d 7 (Fla. 1972).
LEHAN, A.C.J., and THREADGILL, J., concur.